UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8186


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

OKANG KAREEM ROCHELLE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:05-cr-00112-UA-1)


Submitted:    April 8, 2009                 Decided:   April 15, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Okang Kareem Rochelle, Appellant Pro Se.  Anand P. Ramaswamy,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Okang     Kareem    Rochelle        seeks   to    appeal   the   district

court’s October 6, 2008 oral order disposing of various motions

filed by Rochelle.              This court may exercise jurisdiction only

over    final     orders,        28   U.S.C.       § 1291      (2006),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).              The order Rochelle seeks to appeal is

neither     a    final    order       nor    an    appealable      interlocutory       or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions        are    adequately     presented      in   the

materials       before    the    court      and    argument     would    not    aid   the

decisional process.

                                                                               DISMISSED




                                             2